Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-20, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 13-14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


Claims 1-6, 8-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0124415 A1, Choi et al. (hereinafter Choi) in view of US 2020/0160975 A1, Yao et al. (hereinafter Yao).


As to claim 1, Yao discloses a method for training a machine learning model to classify images (Fig 7A), comprising: 
receiving a training data set including images in a first category and images in a second category (Figs 4A-4B, 6B, 7A:1315, sugregion training set; pars 0035, 0039, 0041,  0044, 0046-0048, 0056-0057, 0067,  training set data with different classifier categories); 
training a convolutional neural network (CNN) using the received training data set (Fig 7A: 1315, 1350, learning algorithm for training using the training set; pars 0129, 0131, 0135, a learning model including a convolutional neural network (CNN)); 
generating a feature map from one or more layers of the CNN based on one or more features of images in the training data set (Fig 14A; pars 0260, 0293, 0296, 0298, 0302, 0319, producing feature map at each of the plurality of resolution layers); 
identifying a first area in the feature map including images in the first category and a second area in the feature map where images in the first category overlap with images in the second category (Figs 7A-7B, regions; pars 0037, 0047, selecting image slices 
based on the identified first and second areas, splitting the first category of images into a first subcategory corresponding to the first area in the feature map and a second subcategory corresponding to the second area in the feature map (pars 0047, 0106, 0127, 0129, category or a sub-category corresponding to a subregion; pars 0117, 0130, scan category being split into two or more sub-categories); and 
retraining the CNN based at least in part on a training data set including images in the first subcategory, images in the second subcategory, and images in the second category (pars 0116, 0119, 0168, 0287-0288).  

As to claim 1, Choi discloses a method for training a machine learning model to classify images, comprising: 
receiving a training data set including images in a first category and images in a second category (Figs 1, 4; input image with subcategory information for training; pars 0006-0008, 0016-0018, 0026, 0029-0030, 0033-0034, 0041, the training set including a plurality of categories); 
training a convolutional neural network (CNN) using the received training data set (Figs 1, 4; pars 0006-0008, 0016-0018, 0026, 0029-0030, 0033-0034, 0041); 
generating a feature map from one or more layers of the CNN based on one or more features of images in the training data set (pars 0032-0036, generating a feature map from CNN layers); 

retraining the CNN based at least in part on a training data set including images in the first subcategory, images in the second subcategory, and images in the second category (Fig 4; pars 0006-0008, 0018-0019, 0024, 0026, 0029, 0032, 0034, 0051; two steps or two stages training process, in the second stage model being retrained to obtain fine training results in consideration of sub-categories).
Choi does not expressly teach based on the identified first and second areas, splitting the first category of images into a first subcategory corresponding to the first area in the feature map and a second subcategory corresponding to the second area in the feature map.
Yao, in the same or similar field of endeavor, further teaches identifying a first area in the feature map including images in the first category and a second area in the feature map where images in the first category overlap with images in the second category (Figs 7A-7B, regions; pars 0037, 0047, selecting image slices based on the anatomical region or subregions (e.g. areas) corresponding to the slice being displayed); 
based on the identified first and second areas, splitting the first category of images into a first subcategory corresponding to the first area in the feature map and a second subcategory corresponding to the second area in the feature map (pars 0047, 0106, 0127, 0129, category or a sub-category corresponding to a subregion; Figs 6A-6B, 7A; pars 0117-0119, 130, splitting a category into two or more subcategories) and retraining 
Therefore, consider Choi and Yao’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Yao’s teachings of splitting a category in feature map of the image into more than one subcategories and training or retraining the model in accordance with the subcategories in Choi’s method to assist more refined object subcategory classification.

As to claim 2, Choi as modified discloses the method of claim 1, further comprising: 
deploying the retrained CNN to an image classifier (Choi: Figs 1, 3), wherein the image classifier is configured to: 
receive an image for classification (Choi: Fig 4; pars 0006-0008, 0016, input an image for category or subcategory classification); 
classify the image using the retrained CNN into one of a plurality of internal categories, the internal categories including at least the first subcategory, the second subcategory, and the second category (Choi: Fig 4; pars 0006-0008, 0018-0019, 0024, 0026, 0029, 0032, 0034, 0051; Yao: Figs 6A-6B, 7A; pars 0116, 0119, 0168, 0287-0288); 
identify a category for the image based on a mapping between the plurality of internal categories and a plurality of categories (Choi: Figs 1-4; pars 0017-0019, 0025-0026, subcategories being internal categories), and return the identified category as the classification of the image (Choi: Figs 1-4; pars 0006-0008, 0016-0019, 0025-0026).  


identifying a third area in the feature map where images in a third category overlap with images in the second subcategory (Choi: par 0019, 0050; Yao: pars 0047, 0064, 0067, 0092, 0100, 0291, a plurality of subregions overlapped); and 
generating a third subcategory corresponding to the third area in the feature map, wherein the CNN is retrained based further on images in the third subcategory and images in the third category map (Choi: Fig 4; pars 0006-0008, 0018-0019, 0024, 0026, 0029, 0032, 0034, 0051; Yao: Figs 6A-6B, 7A; pars 0116, 0119, 0168, 0287-0288).  Note Choi as modified’s method teaches generating and training a plurality of subcategories and does not restrict number of subcategories to two.

As to claim 4, Choi as modified discloses the method of claim 1, wherein training the CNN using the received training data set comprises: 
determining a number of images in each of the first category and the second category (Choi: par 0041; Yao: pars 0123-0124, determining a number of normal medical scans and a number of medical scans with identified abnormalities that meet certain size, type, or other characteristics etc. (e.g. different categories)); and 
balancing images in the first category and the second category such that a difference between the number of images in the first category and the second category is within a threshold amount (Yao: pars 0123-0126, the balancing or selection of medical scan images based on clustering algorithm and appropriate training/classification output based on the clustering algorithm).  


selecting a second feature on which to generate a feature map (Choi: ; Yao: Fig 1, feature evaluator; pars 0034, 0036, 0039, 0045, 0047, 0096, 0100, selecting medical scan, interface features, a subset of plurality image slices); and 
splitting the first category of images into the first subcategory and the second subcategory based on the feature map generated for the selected second feature (Yao: pars 0117, 0130).  

As to claim 6, Choi as modified discloses the method of claim 1, wherein splitting the first category of images into the first subcategory and the second subcategory comprises: determining that the second area in the feature map overlaps with an area in the feature map in which a subset of images in the second category are mapped, the area in the feature map in which the subset of images in the second category are mapped being a threshold distance away from an area in the feature map in which remaining images in the second category are mapped (not weighted); 

splitting the first category of images into the first subcategory and the second subcategory based on the regenerated feature map (Yao: pars 0117, 0130).  

As to claim 8, Choi as modified discloses the method of claim 1, further comprising: 
receiving a set of images to add to the training data set (Choi: pars 0020, 0030-0031, 0035-0036, a plurality of images with different scales, resolutions); 
classifying the received set of images into one of the first subcategory, the second subcategory, or the second category based on a value of the one or more features for each image in the received set of images to add to the training data set (Choi: Fig 4; pars 0016, 0018-0019, 0026, 0033-0035, compute features in multiple scales in detecting object categories with significant scale variations among the objects); and 
retraining the CNN based on the training data set and the received set of images to add to the training data set (Choi: Fig 4; pars 0006-0008, 0018-0019, 0024, 0026, 0029, 0032, 0034, 0051).  

As to claim 9, it is a system claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claims 10-14, 16, they are rejected with the same reason as set forth in claims 2-6, 8, respectively.

As to claim 17, it recites a computer readable storage medium having instructions executed to perform operations recited in claim 1. Rejection of claim 1 is therefore incorporated herein (Note, transitory computer readable medium has been excluded according original specification).

As to claims 18-20, they are rejected with the same reason as set forth in claims 2, 5, 8, respectively.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Choi and Yao) neither discloses alone nor teaches in combination functions and features recited in claim 7.  Similar limitations are recited in claim 15.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661



/QUN SHEN/Primary Examiner, Art Unit 2661